DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihn (US Pub No. 2017/0077421) in view of Klubek (Organic Electronics 15 (2014) 3127–3136)
Regarding Claim 1 and 9-16, Ihn et al. teaches an organic light-emitting device [Fig. 1, 0202] comprising: a first electrode [11, Fig. 1, 0202];
	a second electrode [19, Fig. 1, 0202]facing the first electrode [11, Fig. 1, 0202]; and

	the emission layer comprises a first material, a second material, and a light-emitting material [Table 6, Compound (D2, D3) and (A2, A3), and TBPe, 0331, page 48], the thickness of the emission layer is about 100 ang to 1000 ang [0269].
Compound D2 or D3 as first material
Compound A2 or A3 as second material (A2 is MM26, and A3 is MM4 in claim 16)

    PNG
    media_image1.png
    179
    342
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    223
    286
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    299
    media_image3.png
    Greyscale







    PNG
    media_image4.png
    342
    389
    media_image4.png
    Greyscale




	Klubek et al. teaches a light emitting material of Ir(iprpmi)3 as a dopant for an emitting layer, where the dopant provides improved lifetime for the device [page 3135, section 4, Conclusion].
	Since Ihn et al. teaches that the dopant can be any suitable dopant in the art [0243], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the dopant of Ihn et al. with the dopant of Klubek et al. in order to provide a device with improved lifetime [page 3135, section 4, Conclusion].
	Within the combination above, modified Ihn et al. teaches all the structural limitations of the claims; therefore, it is the view of the examiner, based on the teaching of modified Ihn et al., the claimed “the light-emitting material comprises a transition metal-containing phosphorescent material that emits blue light having a maximum emission wavelength in a range of about 420 nanometers to about 480 nanometers”, “the emission layer emits blue phosphorescence generated when an exciton of the transition metal-containing phosphorescent material transits from a triplet excited state to a ground state, the first material and the second material are different from each other, the first material and the second material form an exciplex, at least one of an absolute value of a difference between triplet energy (expressed in electron volts) of the first material and singlet energy (expressed in electron volts) of the exciplex and an absolute value of a difference between triplet energy (expressed in electron volts) of the second material and the singlet energy (expressed in electron volts) of the exciplex is about 0.1 electron volts or less,”, “the triplet energy of the first material is calculated from a peak wavelength of a phosphorescence spectrum measured at 77 Kelvins with respect to a mixture of the first material and 2-MeTHF,”, “the triplet energy of the second material is calculated from a peak wavelength of a 
	Within the combination above, modified Ihn et al. teaches a final emission layer thickness of 100 ang to 1000 ang [0269], and all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Ihn et al., the claimed “the singlet energy of the exciplex is calculated from a peak wavelength of a fluorescence spectrum measured at room temperature with respect to a 50-nanometer-thick thin film formed by co-depositing the first material and the second material at a weight ratio of 5:5.” is inherently possessed by the teaching of modified Ihn et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 2, within the combination above, modified Ihn et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Ihn et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Ihn et al. meeting the limitation of “wherein photoluminescence quantum yield (PLQY) of the exciplex is about 0.12 or less, and the PLQY of the exciplex is evaluated by measuring PLQY of a 50-nanometer-thick thin film formed by co-depositing the first material and the second material at a weight ratio of 5:5.”
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 3, within the combination above, modified Ihn et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Ihn et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Ihn et al. meeting the limitation of “wherein the singlet energy of the exciplex is in a range of about 2.80 electron volts to about 3.00 electron volts.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 4, within the combination above, modified Ihn et al. teaches wherein the first material does not comprise an electron transport moiety, and the second material comprises at least one electron transport moiety [See rejection of claim 1]
	Regarding Claim 5, within the combination above, modified Ihn et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Ihn et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Ihn et al. meeting the limitation of “wherein the absolute value of the difference between the triplet energy (expressed in electron volts) of the second material and the singlet energy (expressed in electron volts) of the exciplex is 0.1 electron volts or less.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 6, within the combination above, modified Ihn et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Ihn et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Ihn et al. meeting the limitation of “wherein the triplet energy (expressed in electron volts) of the first material is higher than or equal to the singlet energy (expressed in electron volts) of the exciplex.”
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 7, within the combination above, modified Ihn et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Ihn et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Ihn et al. meeting the limitation of “wherein the triplet energy (expressed in electron volts) of the second material is higher than or equal to the singlet energy (expressed in electron volts) of the exciplex.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 8, within the combination above, modified Ihn et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Ihn et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Ihn et al. meeting the limitation of “wherein triplet energy of the light-emitting material is in a range of about 2.60 electron volts to about 2.80 electron volts, and the triplet energy of the light-emitting material is calculated from a peak wavelength of a phosphorescence spectrum measured at 77 Kelvins with respect to a mixture of the light-emitting material and 2-MeTHF.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 20, within the combination above, modified Ihn et al. teaches wherein a total amount of the first material and the second material is larger than an amount of the light-emitting material [See rejection of claim 1].
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihn (US Pub No. 2017/0077421) in view of Klubek (Organic Electronics 15 (2014) 3127–3136) as applied above in addressing claim 1, in further view of Nakamura (US Pub No. 2019/0319210)
	Regarding Claims 17-19, within the combination above, modified Ihn et al. is silent on the limitation of the claim.

Since modified Ihn et al. teaches the use of a emitting layer and Ihn et al. teaches that the dopant can be any suitable dopant in the art [0243], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the light emitting dopant of modified Ihn et al. with the phosphorescent dopant of Nakamura et al. in order to provide a device with high luminous efficiency and long lifetimes [0027].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726